United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 03-20388
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROBERT GREEN, JR.,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-512-1
                        --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Robert Green, Jr., has moved for

leave to withdraw from this appeal and has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967).    Green was advised

of the motion and served with a copy of counsel’s brief, but has

not filed a response to the motion.    Our independent review of

the brief and the record discloses no nonfrivolous issue for

appeal.   Green waived the right to appeal his conviction and

sentence, except for an upward departure from the guideline

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20388
                                -2-

sentencing range.   The record reflects that Green’s guilty plea

and waiver were knowing and voluntary, and the district court did

not depart upward in sentencing Green.

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.